Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 15//927,126, filed on 03/21/2018.
Claims 1-3, 5-6, 9-10, 20, 106-116, and 117 are currently pending in the instant application.
The preliminary amendment filed on 02/15/2022, amending claims 1, and 20, canceling claims 4, 7-8, 11-19, 21-104, and 105, and adding new claims 106-116 and 117 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I claim(s) 1-20 (in part), drawn to a recombinant microorganism; wherein said microorganism expresses one or more native and/or heterologous enzymes; wherein said one or more enzymes function in one or more engineered metabolic pathways to convert a carbohydrate source to 1,2-propanediol, isopropanol and ethanol; and wherein said one or more native and/or heterologous enzymes is activated, upregulated or downregulated in the response filed on 02/15/2022 is acknowledged. 
Since, the Election Restriction was a Linking type of species election, and applicants agreed that claims 1-3, 5-6, 20, and new claims 106-117 encompass the invention of Group I, i.e. claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and thus, new claims 112-115 are also withdrawn because these claims depend on claim 9 (withdrawn claim) directly or indirectly (see, SnagIt image below).

    PNG
    media_image1.png
    334
    682
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
 Claims 1-3, 5-6, 20, 106-111 and 116-117 are present for examination.

Priority
Acknowledgement is made of applicants claim for priority of US patent applications 15//927,126, filed on 03/21/2018, now ABN; and 13/391,554, filed on 08/30/2012, now US patent 9957530, which was a 371 of PCT/US10/46172 filed on 8/20/2010, and US Provisional applications 61/235,959 filed on 8/20/2009 and 61/298,790 filed on 1/27/2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
Drawings submitted on 07/01/2020 are accepted by the Examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, para 4). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Objections
Claim 1 is objected to in the recitation “A recombinant microorganism; wherein” at the beginning of independent claim 1. However, a claim generally presented in three parts, the preamble, a transition phrase (or words) and the body, but independent claim 1 does not follow normal claim construction guide lines of MPEP because there is no transitional phrase present in claim 1 of the instant application, such as "comprising", "consisting essentially of" and "consisting of" in the claim. Appropriate correction is required.
Claim 20 is objected to in the recitation “Schizosaccharonyces pombe”, which should be changed to “Schizosaccharomyces pombe”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejection- 35 USC § 112(a) (New matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-3, 5, 20, 106-111 and 116-117 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 1 is directed under BRI to “A recombinant microorganism; wherein said recombinant microorganism is a yeast and expresses a plurality of heterologous enzymes; wherein said plurality of heterologous enzymes function in one or more engineered metabolic pathways to convert a carbohydrate source to n-propanol, isopropanol and, “optionally”, ethanol; and wherein said plurality of heterologous enzymes is activated, or upregulated, and comprises: a heterologous pyruvate formate lyase; a heterologous methylglyoxal synthase, and a heterologous vitamin B12-independant diol dehydratase.
“optionally” in the context of ethanol, as recited in the claim 1, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description

Claims 1-3, 5-6, 20, 106-111 and 116-117 are rejected under 35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5-6, 20, 106-111 and 116-117 as interpreted under Broadest Reasonable Interpretation (BRI), are directed to encompass: a recombinant microorganism; wherein said recombinant microorganism is a yeast and expresses a plurality of heterologous enzymes; wherein said plurality of heterologous enzymes function in one or more engineered metabolic pathways to convert a carbohydrate source to n-propanol, isopropanol and, optionally, ethanol; and wherein said plurality of heterologous enzymes is activated, or upregulated, and comprises: a heterologous 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case the scope of the instant claims encompass any genus of recombinant yeast microorganism expressing genus of heterologous enzymes  function in one or more  engineered metabolic pathways to convert a carbohydrate source to n-propanol, isopropanol and, optionally, ethanol; and wherein said plurality of heterologous enzymes is activated, or upregulated, and comprises: any heterologous pyruvate formate lyase derived from any sources having any structural feature; any heterologous methylglyoxal synthase derived from any sources having any structural feature, and any heterologous vitamin B12-independant diol dehydratase there is no structure associated with function with regard to the members of the genus with associated function in a genus of yeast microorganism cells i.e., any recombinant yeast microorganism expressing any heterologous pyruvate formate lyase derived from any sources having any structural feature; any heterologous methylglyoxal synthase derived from any sources having any structural feature, and any heterologous vitamin B12-independant diol dehydratase derived from any sources having any structural feature for the production of n-propanol, isopropanol and optionally ethanol from lignocellulosic biomass.
No information beyond the characterization of a few species yeast microbial host cells and  a heterologous pyruvate formate lyase; a heterologous methylglyoxal synthase, and a heterologous vitamin B12-independant diol dehydratase enzymes or polypeptides of known function, i.e., well characterized gene(s) of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of n-propanol, isopropanol and optionally ethanol from lignocellulosic biomass has been provided by the  applicants’, which would indicate that applicants  had possession of the claimed genus of structures (including endogenous or heterologous genes encoding enzymes including variants, mutants and homologs required for the production of n-propanol, isopropanol and optionally ethanol from lignocellulosic biomass in a genus of yeast microbial cells, and there is no structure associated with function with regard to the members of the genus with associated function in a genus of yeast microbial cells i.e., any recombinant  yeast microorganism, comprising a heterologous pyruvate formate lyase; a heterologous methylglyoxal synthase, and a heterologous vitamin B12-
	As stated above, no information beyond the characterization of a few species (yeast host cells and prophetic gene structures encoding enzymes polypeptides of known function) i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of n-propanol, isopropanol and optionally ethanol, has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for the n-propanol, isopropanol and optionally ethanol biosynthetic pathway) in a genus of yeast microbial cells and, there is no structure associated with function with regard to the members of the genus, the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and functional homologs with associated function in any cellular context for the production of n-propanol, isopropanol and optionally ethanol. As the claimed genera of yeast microbial cells, genes and encoded enzymes or polypeptides and functional homologs, variants and mutants having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant/homolog) correlating structure with function in any given cellular context (genus of microorganisms) has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. 
Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3, 5-6, 20, 106-111 and 116-117 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-9, 16-18 and 19 of U. S. Patent 9957530 B2, issued on 05/01/2018 (see, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-6, 20, 106-111 and 116-117 of the instant application disclose a recombinant microorganism; wherein said recombinant microorganism is a yeast and expresses a plurality of heterologous enzymes; wherein said 

Claims 1-9, 16-18 and 19 of US patent 9957530 B2 disclose a recombinant microorganism; wherein said microorganism expresses a plurality of native and/or heterologous enzymes and wherein said microorganism is yeast; wherein said plurality of enzymes function in one or more engineered metabolic pathways to convert a carbohydrate source to 1,2-propanediol, isopropanol and ethanol; wherein at least one of said plurality of native and/or heterologous enzymes is a heterologous pyruvate formate lyase and at least one of said plurality of native and/or heterologous enzymes is a heterologous methylglyoxal synthase; and wherein said plurality of native and/or heterologous enzymes is activated or upregulated, wherein the engineered metabolic pathway that produces  isopropanol comprises: (a) conversion of pyruvate to acetyl-CoA; (b) conversion of acetyl-CoA to acetate; (c) conversion of acetyl-CoA to acetoacetyl-CoA; (d) conversion of acetoacetyl-CoA to acetoacetate; (e) conversion of acetoacetate to acetone; and (f) reduction of acetone to isopropanol; wherein the engineered metabolic pathway that produces ethanol comprises: (a) conversion of acetyl-CoA to ethanol, wherein said dihydroxyacetone 
wherein said plurality of enzymes function in one or more engineered metabolic pathways to convert a carbohydrate source to n-propanol and isopropanol; wherein at least one of said plurality of native and/or heterologous enzymes is a pyruvate formate lyase; and at least one of said plurality of native and/or heterologous enzymes is a heterologous methylglyoxal synthase and wherein said plurality of native and/or heterologous enzymes is activated or upregulated, wherein said carbohydrate source is converted to dihydroxyacetone phosphate and glyceraldehyde phosphate; wherein one of said engineered metabolic pathways comprises the conversion of dihydroxyacetone phosphate to n-propanol; or wherein one of said engineered metabolic pathways comprises the conversion of glyceraldehyde phosphate to isopropanol, wherein said dihydroxyacetone phosphate is converted to methylglyoxal by methylglyoxal synthase (E.C. 4.2.3.3); wherein said methylglyoxal is converted to acetol by an aldo-keto reductase or converted to lactaldehyde by a glyoxylate reductase, a methylglyoxal dehydrogenase or an aldehyde dehydrogenase; wherein said acetol is converted to propanediol by an aldo-keto reductase or said lactaldehyde is converted to propanediol by an aldehyde reductase; wherein said propanediol is dehydrated to propanal by dial-dehydratase (E.C. 4.2.1.28); and wherein said propanal is reduced to n-propanol by a dehydrogenase (E.C. 1.1.1.202); or wherein said acetyl-CoA is converted to acetoacetyl-CoA by thiolase (E.C. 2.3.1.9); wherein said acetoacetyl-CoA is converted to acetoacetate by a CoA transferase; wherein said acetoacetate is converted to acetone by an acetoacetate decarboxylase; and wherein said acetone is converted to isopropanol by an isopropanol dehydrogenase or an alcohol dehydrogenase, wherein said methylglyoxal synthase, aldo-keto reductase, glyoxylate reductase, methylglyoxal dehydrogenase, aldehyde reductase, thiolase, CoA transferase, acetoacetate decarboxylase, isopropanol dehydrogenase, aldehyde dehydrogenase, alcohol dehydrogenase, diol-dehydratase and/or dehydrogenase is selected from any one of the corresponding enzymes listed in Table 3, wherein said microorganism is selected from the group consisting of Saccharomyces cerevisiae, Kluyveromyces lactis, Kluyveromyces marxianus, Pichia pastoris, Yarrowia lipolytica, Hansenula polymorpha, Phaifia rhodozyma, Candida utliis, Arxula adeninivorans, Pichia stipitis, Debaryomyces hansenii, Debaryomyces polymorphus, Schizosaccharomyces pombe, Candida albicans, and Schwanniomyces occidentalis, wherein said microorganism is Saccharomyces cerevisiae, wherein said microorganism expresses
a plurality of native and/or heterologous enzymes that function in one or more engineered metabolic pathways to convert a carbohydrate source to isopropanol; and
a plurality of native and/or heterologous enzymes that function in one or more engineered metabolic pathways to convert a carbohydrate source to ethanol, wherein said microorganism expresses a plurality of native and/or heterologous enzymes that function in one or more engineered metabolic pathways to convert a carbohydrate source to n-propanol; and
a plurality of native and/or heterologous enzymes that function in one or more engineered metabolic pathways to convert a carbohydrate source to isopropanol.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim of a recombinant yeast microorganism for producing n-propanol, isopropanol and ethanol, wherein the  recombinant yeast microorganism  comprises heterologous pyruvate formate lyase; a heterologous methylglyoxal synthase, and a heterologous vitamin B12-independant diol dehydratase as claimed in the instant claims. The portion of the claims and the specification in the reference patent US 9957530 B2, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-3, 5-6, 20, 106-111 and 116-117 of the instant application or alternatively render them obvious. Alternatively, claims 1-3, 5-6, 20, 106-111 and 116-117 cannot be considered patentably distinct over claims of the reference patent US 9957530 B2 when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-3, 5-6, 20, 106-111 and 116-117of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-9, 16-18 and 19 of US patent 9957530 B2. 

Conclusion
Status of the claims:
Claims 1-3, 5-6, 20, 106-111 and 116-117 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656